Citation Nr: 9911839
Decision Date: 04/14/99	Archive Date: 06/24/99

DOCKET NO. 95-06 530               DATE APR 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Entitlement to Chapter 30 educational assistance benefits pursuant
to Public Law 102-484, 106 Stat. 2315.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

ORDER

In December 1993, the Atlanta, Georgia, Regional Office (RO)
determined that the veteran had failed to make a timely election
for Chapter 30 educational assistance 

benefits pursuant to Public Law 102-484, 106 Stat. 2315 and denied
his claim.  In September 1994, the veteran submitted a notice of
disagreement.  In November 1994, the RO issued a statement of the
case to the veteran and his accredited representative.  In January
1995, the veteran submitted an Appeal to the Board (VA Form 9)
which indicated that he did not wish to appear personally at a
hearing before the Board.  In a May 1997 written statement, the
veteran requested a hearing before a Member of the Board.  The
hearing request was received by the Board in June 1997.  No action
was taken upon the veteran's request.  In a June 5, 1997 decision,
the Board determined that the veteran had failed to make a timely
election for Chapter 30 educational assistance pursuant to Public
Law 102-484, 106 Stat. 2315 and denied the benefits sought on
appeal.  In February 1999, the Board wrote the veteran and
requested that he clarify whether he still desired a hearing before
a Member of the Board.  In March 1999, the veteran responded that
he wanted a hearing before a Member of the Board sitting at the RO.

In view of the veteran's May 1997 hearing request and given the
foregoing action, the Board's June 5, 1997 decision is hereby
vacated.  The Board will address the veteran's appeal in a separate
decision as if the June 5, 1997 decision had not been issued.

LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

97 Decision Citation: BVA 97-19821
 Y97 


DOCKET NO. 95-06 530  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Whether the appellant is entitled, pursuant to Public Law 102-484, 106 Stat. 2315, to Chapter
30 (Montgomery GI Bill) educational assistance benefits.

REPRESENTATION

Appellant represented by:The American Legion

ATTORNEY FOR THE BOARD

W.R. Spargo, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1978 to September 1992. This appeal arose
from a December 1993 decision of the Department of Veterans Affairs Regional Office (RO),
in Atlanta, Georgia, which denied the appellants claim for Chapter 30 educational assistance
benefits.

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that either due to administrative error of the United
States Postal Service, or of the Regional Office, the appellants election to receive Chapter
30 educational assistance was received by the RO after the statutory deadline of October 23,
1993. Although he concedes that applicable law demands receipt of the election by October
23, 1993, he asserts that he should not be penalized for the administrative error of others, and
that this case should have been forwarded to the Secretary of the Department of Veterans
Affairs (VA) for consideration of equitable relief under 38 C.F.R. § 2.7 (1996).

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp.
1996), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the appellant has failed to make a
timely election for Chapter 30 educational assistance benefits. The appellants appeal is
therefore denied as a matter of law.

FINDING OF FACT

The appellants election for Chapter 30 educational assistance benefits pursuant to Public
Law 102-484 was received by VA on October 25, 1993.

CONCLUSION OF LAW

Entitlement to Chapter 30 educational assistance benefits is precluded by the appellants
failure to make a timely election. Public Law 102-484. See 38 U.S.C.A. §§ 3018B, 7104
(West 1991); 38 C.F.R. §§ 3.1(r), 21.1032(c)(1) (1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts of this case are relatively few and uncontroverted. Copies of the U.S.
Postal Service return receipt indicate that the election to participate in the Montgomery GI
Bill pursuant to the provisions of Public Law 102-484 was delivered on October 24, 1993.
This election was stamped received by the RO on October 25, 1993. A letter from the
Augusta, Georgia, Postmaster indicates that although the normal delivery time to Atlanta is
two days, actual delivery in this instance occurred in four days, arriving at its destination on
October 24, 1993. In a December 1993 letter from the RO, the appellant was notified that
entitlement to Chapter 30 educational assistance benefits was denied based on an untimely
filed election.

In subsequent statements from the appellant and his representative, they assert that either due
to administrative error of the United States Postal Service, or of the Regional Office, the
appellants election to receive Chapter 30 educational assistance was received by the RO
after the statutory deadline. Although he concedes that applicable law demands receipt of the
election by October 23, 1993, he asserts that he should not be penalized for the administrative
error of others, and that this case should have been forwarded to the Secretary of the
Department of Veterans Affairs for consideration of equitable relief under 38 C.F.R. § 2.7.

The evidence reflects that the appellants election was received and date-stamped by the RO
on October 25, 1993, two days after the undisputed statutory directive that an election to
participate in the Chapter 30 program under Public Law 102-484 must be received by October
23, 1993. Date of receipt means the date on which a claim is received in VA. 38 C.F.R. §
3.1(r). The fact that the Postal Service may have taken longer than what is considered
normal to deliver the correspondence is not relevant to ascertaining the actual date of
receipt. The applicable law and regulations clearly indicate that the burden was on the
appellant to initiate the application process by ensuring the receipt of his election by VA prior
to October 23, 1993. Because it was not received on or prior to October 23, 1993, the
appellants election was not filed in a timely fashion. Notably, any failure on the part of VA
to furnish any form or information concerning the right to file a claim or to furnish notice of
the time limit for the filing of a claim will not extend the periods allowed for these actions.
38 C.F.R. § 21.1032(c)(1).

The Board sympathizes with the appellants argument that under the particular facts of this
case, his Chapter 30 election should be deemed to have been received prior to the October 23,
1993 deadline. The applicable laws and regulations in this case, however, require that his
application for the claimed benefit be denied, since it was not submitted by the appellant in
such manner as to ensure timely receipt. VA law and regulations do not provide for
exceptions, and the Board is bound by the express constraints of these provisions. 38 U.S.C.A.
§ 7104. In light of the October 23, 1993 deadline for filing of elections for Chapter 30
benefits under Public Law 102-484, the Board is compelled to deny the appellants claim.
See Sabonis v. Brown, 6 Vet.App. 426 (1994) (holding that, where the law is dispositive, the
claim should be denied based on the absence of legal merit).

With regard to the appellants request for equitable relief, the Secretary of VA has the
authority to act upon requests for equitable relief under 38 U.S.C.A. § 503 (West 1991). In
Suttman v. Brown, 5 Vet.App. 127, 138 (1993), the United States Court of Veterans Appeals
noted that the authority to award equitable relief under Section 503(a) is committed to the
sole discretion of the Secretary of VA and that the Board, and consequently the Court, are
without jurisdiction to review the Secretarys exercise of that discretion. Thus, the Board is
unable to review the merits of the appellants contentions concerning equitable relief. The
appellant is advised that he may present his claim directly to the Secretary of VA. See 38
C.F.R. § 2.7(c).

ORDER

The appeal of the denial of entitlement to Chapter 30 (Montgomery GI Bill) educational
assistance benefits, pursuant to Public Law 102-484, has no legal merit and is denied.


     BARRY ANDERSON 
     Acting Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1996) permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a determination. This proceeding has been
assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1996),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.
